

116 HR 5282 IH: Military Family Parole in Place Act
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5282IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Cisneros (for himself, Ms. Escobar, Mr. Carbajal, Mr. Gallego, and Mr. Crow) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to require the Secretary of Homeland Security to
			 parole into the United States certain relatives of current and former
			 members of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Family Parole in Place Act. 2.Parole for certain relatives of current and former members of the Armed ForcesSection 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended—
 (1)in subparagraph (A), by striking subparagraph (B) or and inserting subparagraphs (B) and (C) and; (2)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
 (3)by adding at the end the following:  (C) (i)Except as provided in clause (iii), the Secretary of Homeland Security shall parole into the United States an alien who is the spouse, widow or widower, parent, or child of—
 (I)a member of the Armed Forces on active duty; (II)a member of the Selected Reserve of the Ready Reserve; or
 (III)an individual, whether living or deceased, who— (aa)previously served as—
 (AA)a member of the Armed Forces on active duty; or (BB)a member of the Selected Reserve of the Ready Reserve; and
 (bb)was discharged or released from such service under a condition other than dishonorable. (ii)The Secretary of Homeland Security shall parole an alien into the United States under clause (i) in 1-year increments.
						(iii)
 (I)An application for parole under this subparagraph may be denied only if the Secretary of Homeland Security, the Secretary of Defense, and the Secretary of Veterans Affairs jointly issue a written justification for the denial.
 (II)The Secretary of Homeland Security, the Secretary of Defense, and the Secretary of Veterans Affairs may not delegate the responsibility described in subclause (I).
							(III)
 (aa)In the case of a denial under subclause (I), the Secretary of Homeland Security shall publish on a publicly available internet website of the Department of Homeland Security information about the denial, including a detailed justification for the denial.
 (bb)Information published under item (aa) shall not include personally identifiable information.. 